Citation Nr: 0605041	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  01-02 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The appellant had active service from November 1970 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran's claims were remanded by the Board for further 
development in September 2003.  The development has been 
completed and the veteran's claims are now ready for Board 
review.


FINDINGS OF FACT

1.  Hepatitis C was not present during service or for many 
years thereafter and hepatitis C is unrelated to any incident 
of service.

2.  The veteran has pain, ulceration, and persistent bleeding 
due to extensive internal and external hemorrhoids.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for a 20 percent rating for hemorrhoids have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7336 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The required notice, to include notice that the veteran 
should submit any pertinent evidence in his possession, was 
provided in a February 2004 letter from the originating 
agency.  

With respect to VA's duty to assist, the Board notes that the 
veteran has been provided VA medical examinations.  The 
veteran's VA medical records have been obtained and a VA 
medical opinion has been obtained.  The veteran's private 
medical records have also been obtained.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither he nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either of the claims.  The 
Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on either of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


Service Connection

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis 

The veteran claims that he developed hepatitis C as a result 
of a blood transfusion after hemorrhoid surgery in service.  

Service medical records show that the veteran had an external 
thrombosed hemorrhoid excised.  However, there is no 
indication that he received a blood transfusion due to this 
procedure or at any other time in service.  There is no 
evidence of hepatitis in service medical records.  Although 
the post-service medical evidence of record shows that the 
veteran currently has hepatitis C, there is no post-service 
medical evidence of hepatitis C until 1989, many years after 
the veteran's discharge from service.  There is also no 
medical evidence of a nexus between the veteran's current 
hepatitis C and his military service.  Moreover, a VA 
physician who in November 2004 examined the veteran and 
reviewed the claims folder, opined in an April 2005 addendum 
that the veteran's current hepatitis C is not etiologically 
related to his military service.

In essence, the evidence of a nexus between the veteran's 
current hepatitis C and his military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

Increased Rating

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

A noncompensable evaluation is warranted for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
is warranted for hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Analysis

The veteran was granted service connection and a 
noncompensable rating for hemorrhoids by rating decision in 
September 1973.  In May 1990, the veteran was granted an 
increased rating of 10 percent for his hemorrhoid disability.  
In May 2000 the veteran's submitted his claim for a rating in 
excess of 10 percent.  

The medical evidence of record, both VA and private, reveals 
that the veteran has a severe hemorrhoid disability.  These 
records, including VA examination reports dated in November 
2000, March 2004, and November 2004, show extensive internal 
and external hemorrhoids, ulceration, prolapsed and 
thrombotic hemorrhoids, pain and tenderness in the anal area, 
persistent bleeding, and redundant tissue in the anal canal.  
The veteran experienced anemia in August 2004, though this 
was attributed to hepatitis C treatment.  The Board further 
notes that the veteran was found to have an anal fissure in 
April 1998.  Considering the persistent bleeding and other 
symptoms the Board finds that the manifestations of the 
disability more nearly approximate those required for a 20 
percent evaluation than those required for a 10 percent 
evaluation.  This is the maximum evaluation authorized under 
Diagnostic Code 7336.

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent but 
has found none.  In particular, the Board notes that the 
veteran has been found to have sphincter disability with 
fecal leakage.  However, service connection is not in effect 
for this disability so the symptoms thereof are not for 
consideration.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  The record reflects that the veteran 
has not required frequent hospitalizations for the service-
connected disability and that the manifestations of the 
disability are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the 20 percent evaluation granted 
herein.  Therefore, the Board has concluded that referral of 
this case for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to a 20 percent rating for hemorrhoids is 
granted, subject to the criteria governing the payment of 
monetary benefits.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


